Three orders, Supreme Court, New York County, two of which were entered April 30, 1979 and the other on May 1, 1979, inter alia, denying respondents’ cross motions for discovery and oral examinations, unanimously modified, on the law, and in the exercise of discretion, with costs and disbursements, to the extent of granting the cross motions to permit respondents to take the deposition of each petitioner corporation, by its officer or employee having knowledge of the facts concerning the fair value of the shares of common stock, and requiring that upon such deposition each of said corporations shall be required to produce any records necessary to aid in such examination, upon the completion of which a motion for discovery and inspection may be made pursuant to CPLR 408 and 3120, and, except as thus modified, affirmed. In our opinion, sufficient *683was shown, despite the summary nature of a special proceeding under section 623 (subds [h], [i]) of the Business Corporation Law, to warrant the grant of disclosure (CPLR 408) of information concerning the financial condition of the corporations prior to the hearing to be held by the appraiser as to the value of the dissenting stockholders’ shares of common stock, and we modify accordingly. (See Matter of Sheridan v Mobil Oil Corp., 59 AD2d 884.) Concur&emdash;Kupferman, J. P., Birns, Sullivan, Lane and Ross, JJ.